 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations with regard to the status of employees, the recorddisclosesthat the general manager, who is in charge of the plant, interviewsrecommended applicants and makes decisions on the basis of hisobservations.It appears also that the general manager is sufficientlyfamiliar with the work of the small number of employees to makepersonnel changes on the basis of such knowledge.'Such suggestionsas are madeby the superintendent and the assistant superintendentare therefore not effective recommendations within themeaning ofthe Act.7The record also indicates that the assignment of work bythe superintendent and the assistant superintendent is routine innature.Their direction of the other employees is of the limited typeusually exercised by experienced employees over thoseless skilled.8Moreover, a finding that they as well as the general manager and theadministrative assistant ale supervisors would result in a ratio of foursupervisors to five employees, a very high supervisory ra.tio.°Ac-cordingly, we find that the superintendent and assistant superintend-ent are not supervisors within the meaning of the Act L0 and we shallinclude them in the unit.We find that all production and maintenance empfc)yees at theEmployer's plant in Indianapolis, Indiana, including the uperintend-ent and assistant superintendent, but excluding office and clericalemployees, guards, professional employees, administrativeassistant,generalmanager, andsupervisorsas definedin the Act.[Text of Direction of Election omitted from publication iii thisvolume.]At least 30 percent of the general manager's time is spent in the plant.And in hisabsence the administrative assistant conveys his instructions or those of the Employer'spresident to the superinterdent or "the man in charge."Emil Denemark,Inc., 97NLRB 1107.9Potash Corporation of America,97 NLRB 511;Geo. Knight 4Co., 93 NLRB 1193.9SeePotash Corporation of America,supra;andGeo. Knight 4 Co., supra,in which aninordinately high supervisory ratio was held to be a factor in determining whether or notsupervisory authority exists.'"Titles as such cannot safely be used as a guide in uetermining supervisory status.S'tverwood's,92 NLRB 1114.MICHIGAN BAKERIES, INC.1andROBERT D. MCPHEE, PETITIONERandGENERAL TEAMSTERS UNION LOCAL No. 406, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CFIAUFP'EURS, WARETIOUSEMEN AND HELPERS^.FAMERICA, A. F. L.Case No. 7-RD-116.August 1.5, 1952Decision and Direction of ElectionUpon a petition for decertification duly filed, a hearing in this casewas held before Jerome H. Brooks, hearing officer. The hearingThe Employer's nameappearsas amended at the hearing.100 NLRB No. 106. MICHIGAN BAKERIES, INC.659officer's rulings made at the hearing are free from prejudicial- errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Members Houston, Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) of the Act.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Union contends that an oral agreement of November 23, 1951,extending to the employees at the Petoskey plant, whose decertificationis here sought, the terms of two contracts covering the employees atthe Grand Rapids installation, is a bar to this proceeding.Alterna-tively, it argues that two written agreements executed on February 15,1952, bar the instant petition.On September 17, 1950, the Union and the Employer executed acontract pursuant to which the Union was recognized as the collectivebargaining representative of the production and maintenance em-ployees, shipping employees, and garage mechanics at the Employer'splant in Grand Rapids, Michigan.On January 18, 1951, another con-tract was executed by the parties covering the driver-salesmen, extrasalesmen, and transport drivers at this installation.On or aboutNovember 23, 1951, the Union submitted a written request to the Em-ployer, asking that it be recognized as the bargaining representativefor the same classifications of employees at the Employer's plant inPetoskey, Michigan, as were covered by the Grand Rapids agreements,and that the terms of those agreements be extended to the Petoskeyemployees.On the same date, the Employer informed the Union byletter that it had agreed to the Union's requests, but stipulated that thematter of wages of the Petoskey employees be deferred pending agree-ment of the parties thereon.The terms of the Employer's letter wereorally accepted by the Union on November 23, but that acceptance wasnever reduced to writing and signed. It appears that on December17, 1951, a grievance affecting a Petoskey employee was processedunder the Grand Rapids' contracts.On January 5, 1952, an oralagreement was reached with respect to the wages of the productionand maintenance employees, shipping employees, and garage mechan-ics at Petoskey.About a week later, a similar agreement was reachedwith respect to the driver-salesmen and extra salesmen at that plant.22T260-53-vol. 100--4 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn February 15, 1952, the Union and the Employerexecuted twowrittenagreements.The Union was recognizedas the bargainingrepresentative of the production and maintenance employees, shippingemployees, and garage mechanics at both the Grand Rapids and Pe-toskey plantsin oneof the documents, and as representative of thedriver-salesmenand extrasalesmenat both installations in the other.In addition, the contracts embodied the oralagreementswith respectto wagesreachedearlier.On February 13, 1952, the Petitioner noti-fied the Employer of its intention to file the instant petition.Similarnotification was communicated to a representative of the Union onFebruary 14, 1952.The petition was filed on February 15, 1952.The Board has consistently held thatan oral agreementcannot op-erate as abar to a petition for decertification 2Accordingly, we findthat, as the agreement of November 23,1952, was not reduced to writingand signed prior to the filing of the instant petition, that agreementdoes not bar this proceeding.'We further find that, as the claimherein antedated the agreements and was followed within less than10 days by the petition, the agreements executed on the same date asthe petition was filed do not operateas a bar.44. The appropriate unit :The Petitionerseeks anelection to decertify a unit of all productionand maintenance employees, shipping employees,garagemechanics,driver-salesmen,and extrasalesmen, atthe Employer's bakery in Pe-toskey, Michigan, and it four sales distribution stations in Cheboygan,Rogers City, Traverse City, and the "Upper Penninsula," Michigan.The Union contends that the appropriate unit should include similarclassifications of employees at the Employer's bakery in Grand Rapids,Michigan, and its five sales distribution stations at Cadillac,Manistee,Muskegon, Ludington,and Kalamazoo,Michigan, in addition to theemployees requested by the Petitioner.The Employertakes no po-sition with respect to the unitcontentions eThe Employer maintains bakery plants at Grand Rapids andPetoskey,Michigan,swhere its bakery products are produced,wrapped, and sold.In addition, these bakeries ship baked goods totheir respective sales distribution stations where their products areretailed locally by driver-salesmen.4Weyerhaeuser Timber Company,93 NLRB 842;Goodyear Tire and Rubber Company,78 NLRB 838 See alsoMonark Silver King,Inc.,94 NLRB 295;Alpert&Alpert,92NLRB 806.8Weyerhaeuser Timber Company,supra.The Union contends in its brief that its oralacceptance of this agreement satisfies the Michigan statute of frauds.Michigan law isnot binding on the Board.Cf.Reade Manufacturing Company, Inc,100 NLRB 87.4Alpert c6 Alpert, supra.Cf.The Carborundum Company,78NLRB 91."All parties agree that,in the event the Board finds the unit requested by the Unioninappropriate,the unit at Petoskey should include both the employees in Petosky as wellas those at its four sales distribution stations..6The Employer also operates bakeries at Jackson and Bay City,Michigan,which arecurrently represented by other labor organizations and are not involved in the instantproceeding. MICHIGAN BAKERIES, INC.661Substantially the same working rules, vacation benefits, and classi-fications of employees prevail at both plants, which are under the samecentral management and have a common labor relations director.Asingle seniority list for both plants is maintained.Payroll and otherrecords for both installations are maintained in Grand Rapids, allthe clerical personnel are employed there, and all supplies for thePetoskey plant are ordered through Grand Rapids.While thesefactors tend to militate in favor of a unit of employees at both plants,they are not so compelling as to require our holding that no other unitis appropriate, for there are other factors which justify a single'plantunit at Petoskey.Thus, the Petoskey plant is located some 187 miles:from Grand Rapids; the employees at each of these plants are sepa-rately hired, discharged, and supervised; there is relatively no inter-change among these employees; the employees at Grand Rapids receivea comparatively higher rate of pay and work longer hours than thoseat Petoskey; the machinery at Grand Rapids differs from that atPetoskey in that it is more automatic; and the volume of productionat the two plants differs markedly. In view of the foregoing cir-cumstances, the fact that other installations at lesser distances fromGrand Rapids are similarly related to Grand Rapids but are sepa-rately represented for bargaining purposes, and the brief history ofcollective bargaining in a larger unit, we find that a unit of all pro-duction and maintenance employees, shipping employees, garage me-chanics, driver-salesmen, and extra salesmen at the Petoskey plant andits four surrounding sales distribution stations is appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act .7There remains for consideration the question of the unit placementof certain individuals.The Union would include in the unit a garageforeman, a plant foreman, and a maintenance engineer.The Peti-tioner contends that the garage and plant foremen should be excludedon the ground that they are supervisors within the meaning of theAct, but takes no position with respect to the maintenance engineer.Thegarage foreman,whose duties involve the maintenance and re-pair of the Employer's trucks, spends approximately 40 percent ofhis time responsibly directing the work of two mechanics in the ga-rage.He is paid at a higher rate than the other mechanics, and hepossesses authority to recommend effectively the hiring, discharging,and disciplining of these mechanics. In view of the foregoing, wefind that the garage foreman is a supervisor within the meaning ofthe Act, and we shall exclude him from the unit."TCharles N Ingram and Mary C Ingram,ddb/a Charles Ingram LumberCompany,100NLRB 440;Telechron, Inc,90 NLRB 931.8 SeeEconomy Shade Company,91 NLRB 1552. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheplant foremanis in complete charge of all production activitiesat the Petoskey plant.He is possessed of the authority to recommendeffectively the hiring, discharging, and disciplining of the productionemployees, receives a higher rate of, pay than these employees, andspends approximately 40 percent of his time responsibly directingthe work of the production workers.Under all thecircumstances, wefind that the plant foreman is a supervisor and shall exclude him.9Themaintenance engineerspends all his time maintaining andrepairing the production machinery in the Petoskey plant.He hasno authority to hire, discharge, or discipline the maintenance em-ployees, nor can he effectively recommend such action.Accordingly,we find that the maintenance engineer is not a supervisor and we shalltherefore include him in the unit.We find that all production and maintenance employees, shippingemployees, garage mechanics, driver-salesmen, and extra salesmen atthe Employer's baking plant in Petoskey, Michigan, and the foursurrounding sales distribution stations at Cheboygan, Rogers City,Traverse City, and the "Upper Penninsula," in Michigan, excludingthe garage foreman, the plant foreman, all office and clerical em-ployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5.Determination of representatives:The Union contends, contrary to the Petitioner, that approximately20 employees designated by the Employer as temporary employees areineligible to vote.The Employer takes no position with respect totheir eligibility.The evidence discloses that during the period of June 15 to Sep-tember 15, which is the seasonal peak at the Petoskey plant, the Em-ployer hires approximately 20 additional employees who work fulltime during that period.These employees perform the same dutiesas the regular employees, work the same. hours, and have the samesupervision.They are also paid wages comparable to those receivedby the regular employees, and like the regular employees, receive thesamebenefits after 30 days of employment.Approximately 50 percentof these employees return to work for the Employer each year.Underall the circumstances, we find that the temporary employees have asubstantial interest in the employment conditions at the Employer'sPetoskey plant and are, therefore, eligible to vote 10The Employer also employs approximately four part-time em-ployees during the June 15 to September 15 season.These employeeswork between 2 and 3 hours a day for about 3 days a week. Approxi-11MetzBaking Company,92 NLRB 108.10Puerto Rico Cement Corporation,97NLRB 382 ;TheWelchGrape Juice Company,96 NLRB 214. CRESCENT 'INK AND COLOR COMPANY OF PENNSYLVANIA 663mately 50 percent returns to work each year.The Union contendsthat these employees are ineligible to vote.The Petitioner and theEmployer take a neutral position. In view of the limited nature oftheir employment, we find that these part-time employees are ineligi-ble to vote in the election directed herein."[Text of Direction of Election omitted from publication in thisvolume.]11Cf.8 cf L Co. of Pipeatone,90 NLRB 1418.CRESCENT INK AND COLOR COMPANY OF PENNSYLVANIAandOILWORKERS' INTERNATIONALUNION, CIO,PETITIONERandINTER-NATIONALPRINTING PRESSMEN AND ASSISTANTS'UNION OF NORTHAMERICA, AFL.Case No. 4-RC-1 1986.August 18,1962Supplemental Decision and Certification of RepresentativesOn December 7, 1951, pursuant to a Decision and Direction ofElection issued by the Board on November 16, 1951,1 an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the Fourth Region.At the conclusionof the election, a tally of ballots was furnished the parties by theRegional Director.The tally shows that there were approximately63 eligible voters, and that 62 votes were cast, of which 31 votes werefor the Petitioner, 28 votes were for the Intervenor, 1 vote was castagainst any labor organization, and 2 ballots were challenged.Noobjections to the conduct of the election were filed by any of theparties.Because the challenged ballots were sufficient in number to affectthe results of the election, the Regional Director, in accordance withthe Board's Rules and Regulations, conducted an investigation, andthereafter on January 23, 1952, issued and served upon the partieshis report on challenges, finding that one Eli Garcia was a supervisor,and recommended that the challenge to his ballot be sustained.Theother challenged ballot was cast by Harry V. Duffy, who the Re-gional Director found wasa salesmanand not a production worker.He made no recommendation as to Duffy's ballot.On February 1,1952, the Intervenor filed exceptions to the Regional Director's report.On March 20, 1952, the Board, after having duly considered thematter, decided there was insufficient evidence 2 in the record on which1Not reported in printed volumes of Board decisions.2 At the original hearing,all parties stipulated that the head aniline man was a workingforeman and therefore should be included in the unit.Because of this stipulation noevidence was presented as to Garcia's duties.100 NLRB No. 108.